Citation Nr: 0835304	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-07 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for hearing 
loss. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for bilateral hearing loss and assigned a noncompensable 
rating.

The Board notes that in the veteran's January 2006 notice of 
disagreement, he described experiencing ringing in his ears, 
or tinnitus.  Based upon a liberal interpretation of the 
record, this could be construed as a claim for service 
connection for tinnitus.  This issue has not been adjudicated 
previously.  Therefore, the issue of service connection for 
tinnitus is referred back to the RO for appropriate 
disposition.  


FINDING OF FACT

The veteran manifests Level I hearing in the right ear and 
Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 3.385, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Due to the nature of this claim regarding hearing loss, as it 
is specifically an appeal of the initial rating assigned in 
conjunction with the grant of service connection, adequate 
notice was not delivered prior to the initial assignment of 
the rating.  However, once service connection is granted, the 
claim is substantiated and prior notice defects are rendered 
non-prejudicial.  Goodwin v. Peake, 22  Vet. App. 128 (2008).  
Thus, VA's duty to notify with respect to the hearing loss 
claim has been satisfied.

VA also has a duty to assist the veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2007).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  The veteran was 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled.

Disability Evaluation

The veteran seeks a higher evaluation for his service 
connected bilateral hearing loss, currently evaluated as 
noncompensably disabling.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, in the present case, the veteran's 
hearing loss appears to be relatively consistent throughout 
the appellate period, thus rendering staged ratings 
unnecessary.  

Service connection was established for hearing loss by rating 
decision in November 2005 and was evaluated as noncompensably 
disabling under DC 6100.  This evaluation was based, in large 
part, upon the results of a VA audiological evaluation 
conducted in September 2005.  Pure tone thresholds, in 
decibels, were found as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
25
40
LEFT
30
30
25
25
30

The puretone threshold average from 1000 to 4000 hertz (Hz) 
was recorded as 29 decibels for the right ear, and 28 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent bilaterally.  The diagnosis 
was mild bilateral sensorineural hearing loss.  VA 
examination, September 2005.

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of I for both ears (0 to 41 average puretone 
threshold, with between 92 and 100 percent speech 
discrimination).  Entering the category designation of I for 
each ear into Table VII produces a noncompensable evaluation 
under Diagnostic Code 6100.  38 C.F.R. § 4.86, Table VII 
(2007).  

Based upon the veteran's assertion that his hearing loss had 
increased over time, a subsequent VA audiological examination 
was conducted in June 2008.  At this time, pure tone 
thresholds, in decibels, were found as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
10
25
LEFT
20
25
15
15
20

The puretone threshold average from 1000 to 4000 hertz (Hz) 
recorded for the right ear was 21 decibels, and 19 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent on the right and 88 percent 
on the left.  The diagnosis was mild sloping to normal 
sensorineural hearing loss in the right ear and normal 
hearing in the left ear in the compensable range through 4 
KHz.  VA examination, June 2008.    

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of II for the left ear (0 to 41 average puretone 
threshold, with between 84 and 90 percent speech 
discrimination).  Based on the same table, these results 
yield a numerical designation of I for the right ear (0 to 41 
average puretone threshold, with between 92 and 100 percent 
speech discrimination).  Entering the category designation of 
I for the better ear and II for the poorer ear into Table VII 
produces a noncompensable evaluation under Diagnostic Code 
6100.  As such, the available rating for the veteran's 
hearing loss has not increased to a compensable level.  

The Board notes that the veteran also submitted a private 
audiogram dated in February 2007.  However, the report from 
this evaluation is incomplete as it does not provide speech 
recognition values.  Furthermore, the graphic representation 
of the test results is not interpreted for the Board.  The 
Board is not in a position to interpret the graphic results 
of this examination without interpretation by a licensed 
professional.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, this report does not provide sufficient 
information to apply the criteria for compensation presented 
in the federal regulation. 

While VA acknowledges the difficulties that can be presented 
by even a minor hearing loss, the pertinent case law provides 
that the assignment of disability ratings for hearing 
impairment is to be derived solely by the mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Accordingly, based on the veteran's audiometric evaluations 
of record, an initial compensable rating is not warranted at 
this time.  

Furthermore, the medical evidence of record does not show 
that the veteran has an exceptional pattern of hearing 
impairment that warrants consideration using Table VIa under 
38 C.F.R. § 4.86.  Specifically, it does not demonstrate that 
the puretone threshold of each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more, or that the threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.  Table VIa is, 
therefore, inapplicable. 

In sum, the veteran's hearing acuity warrants no higher than 
a zero percent rating under the applicable code for the 
entire appellate period.  The preponderance of the evidence 
is against the claim.  The benefit of the doubt provision 
does not apply.  An increased rating is not warranted at this 
time.


ORDER

An initial compensable rating for hearing loss is denied.  


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


